DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 are pending in this application. Claims 8-11, 13-15, and 20-24 have been examined on the merits. Claims 1-7, 12, and 16-19 have been withdrawn by the applicant.
Response to Arguments
Applicant’s arguments, see pg. 9, filed 06/10/2022, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objection of 04/27/2022 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 8-9, 11, 15, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Independent claims 8 and 15 have been amended to include the following novel limitations:
An arrester disposed outside the circumference of said stack,
an arrester disposed outside the circumference of said stack,
a manifold coupled to said arrester comprising a plurality of connections,
each connection associated with at least one valve and with at least one joiner;
and each connection connected to at least one combustion tip,
wherein each valve is configured to allow the connection associated with said valve to be independently opened and closed to control a flaring rate,
a first interior cylindrical passageway,
a first annular passageway defined by said first cylindrical interior shaft and said first polygonal exterior shell,
a second interior cylindrical passageway of smaller diameter than said first interior cylindrical passageway,
and a second annular passageway defined by said second cylindrical interior shaft and said second polygonal exterior shell.
These novel limitations above were not present in the previously filed claims of 04/05/2022. The examiner believes that the novel limitations change to scope of the claims enough to require a new ground of rejection.
Claim Interpretation
The examiner makes note of limitations interpretations for claims 8 and 20.
Regarding claims 8 and 20, the examiner makes note of the limitations “first exterior shell” and “second exterior shell”. The applicant has amended these limitations in the amendment filed 06/10/2022, and the term “shell” does not appear to be present in applicant’s specification. Though the new limitation “shell” is close to being considered new matter, the examiner is instead interpreting the term “shell” to be an obvious variation of the limitations “shaft” since the shafts as described in para. 24 of applicant’s specification filed 05/26/2020 are similar to shells in that they are at least separate walls space from one another as opposed to one contiguous part. However, the examiner notes that a different interpretation to these limitations may result in a new matter rejection since the terms “shell” and “shaft” are different structures normally.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features listed below must be shown or the feature(s) canceled from the claim(s):
a first annular passageway defined by said first cylindrical interior shaft and said first polygonal exterior shell (claims 8 and 20),
and a second annular passageway defined by said second cylindrical interior shaft and said second polygonal exterior shell (claims 8 and 20).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8, 15, and 20 are objected to because of the following informalities:  
The language “of smaller diameter than said first exterior shell” in claims 8 and 20 regarding the second exterior shell should be corrected to say “of smaller width than said first exterior shell” since the exterior shells are polygonal and do not have diameters. Alternatively, another dimensional term other than diameter can be used.
The language “and a plurality of combustion comprising” in claim 15 should be corrected to “and a plurality of combustion tips comprising” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 8 and 20, the examiner believes that some of the novel limitations are new matter introduced in the amendment filed 06/10/2022. The new matter limitations, found in both claim 8 and claim 20, are the following:
a first annular passageway defined by said first cylindrical interior shaft and said first exterior shell;
forming a second cylindrical passageway,
and a second annular passageway defined by said second cylindrical interior shaft and said second exterior shell.
The examiner believes these limitations are new matter since the applicant’s specification does not describe any type of cylindrical passageway or annular passageway. Figure 4 and 4a of the applicant’s specification appear to show the first cylindrical passageway, but the first annular passage, the second cylindrical passage, and the second annular passage are not clearly shown or labeled in applicant’s drawings. Due to the difficulty of determining the presence of the indicated passages in the applicant’s drawings and the lack of description of the indicated passages in applicant’s specification, the examiner believes that these limitations are new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0059732 (referred to as Coffey) in view of US 2010/0218958 (referred to as Cooling), and in further view of US 7,677,883 (referred to as Harless) and in even further view of US 2008/0081304 (referred to as Poe).
Regarding claim 8, Coffey discloses an apparatus (apparatus disclosed in at least fig. 3) comprising: 
at least one inlet (inlet ports as disclosed in claim 12) 
configured for the intake of gas (see claim 12); 
a stack (stack of tubular elements. See figs. 1-2);
a manifold (manifold from combustion chamber 1. See annotated fig. 1 and fig. 4)
comprising a plurality of connections (see annotated fig. 2),
and each connection connected to at least one combustion tip (see annotated fig. 2); 
and a plurality of combustion tips (see fig. 4 and annotated fig. 2) 
comprising the combustion tips connected to said plurality of connectors (see fig. 4 and annotated fig. 2) 
disposed within the circumference of said stack (see fig. 4 and annotated fig. 2);
and wherein said stack comprises: a first segment (see annotated fig. 1) 
comprising: a first cylindrical interior shaft (see annotated fig. 1) 
forming a first interior cylindrical passageway (see annotated figs. 1-2 and para. 19); 
a first exterior shell (see annotated fig. 1); 
first exterior shell (see annotated fig. 1);
and a first annular passageway (see annotated figs. 1-2 and para. 19) 
defined by said first cylindrical interior shaft and said first exterior shell (see annotated figs. 1-2 and para. 19); 
and a second segment (see annotated fig. 1) 
comprising: a second cylindrical interior shaft (see annotated fig. 1) 
of smaller diameter than said first cylindrical interior shaft (see annotated figs. 1-2), 
forming a second interior cylindrical passageway (see annotated figs. 1-2 and para. 19) 
of smaller diameter than said first interior cylindrical passageway (see annotated figs. 1-2); 
a second exterior shell (see annotated fig. 1)
of smaller diameter than said first exterior shell (see annotated figs. 1-2); 
and a second annular passageway (see annotated figs. 1-2 and para. 19) 
defined by said second cylindrical interior shaft and said second exterior shell (see annotated figs. 1-2 and para. 19).
Coffey does not disclose an arrester disposed outside the circumference of said stack; and wherein the manifold is coupled to the arrester.
However, Cooling does disclose an arrester (detonation flame arrester 10. See at least fig. 1) disposed outside the circumference of a stack (when modifying the flare of Coffey with the flame arrester of Cooling, the arrester would be added to the main gas inlet line which is exterior to the circumference of the stack); and wherein a manifold is coupled to the arrester (when modifying the flare of Coffey with the flame arrester of Cooling, the arrester would be added to the main gas inlet line which is coupled to the manifold).
Coffey and Cooling are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas inlet pipe of Coffey to include the detonation flame arrester of Cooling in order to arrest explosions and flame from exiting the flare stack and travelling upstream from the gas inlet (Cooling: para. 1).
Coffey does not disclose a connector configuration in which each connection is associated with at least one valve and with at least one joiner; and wherein each valve is configured to allow the connection associated with said valve to be independently opened and closed to control a flaring rate.
However, Harless does disclose a connector configuration in which each connection is associated with at least one valve (at least valves 162, 166, 173, 183, 193, and 197. Col. 7, lines 44-53 and figs. 9-10 disclose the valves being connected to the various connections of manifold 150) and with at least one joiner (at least flanges 161, 171, and 182. See fig. 9); and wherein each valve is configured to allow the connection associated with said valve to be independently opened and closed (see col. 7, lines 44-53) to control a flaring rate (see col. 7, lines 44-53).
Coffey and Harless are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple gas lines of Coffey to include the valve and connection system of Harless in order to allow an operator to control the flow of gas through the various gas lines (Harless: col. 7, lines 44-53).
Coffey does not disclose a shell configuration in which the first exterior shell is polygonal in shape and the second exterior shell is polygonal in shape.
However, Poe does disclose a shell configuration in which a first exterior shell is polygonal in shape (Para. 136 of Poe discloses using an octagonal cross section for flare burner elements. Para. 19 of Coffey discloses that the cross section of the tubular elements 5 may be something other than circular) and a second exterior shell is polygonal in shape (Para. 136 of Poe discloses using an octagonal cross section for flare burner elements. Para. 19 of Coffey discloses that the cross section of the tubular elements 5 may be something other than circular).
Coffey and Poe are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to try modifying the exterior tubular elements of Coffey to have an octagonal cross section as suggested by Poe (Poe: para. 136) since Poe lists a finite number of cross sections.
Regarding claim 9, Coffey in view of Cooling, Harless, and Poe disclose the invention of claim 8 and the combination further discloses wherein said arrester is a detonation flame arrester (Cooling: see para. 78).
Regarding claim 11, Coffey in view of Cooling, Harless, and Poe disclose the invention of claim 8 and the combination further discloses wherein said first polygonal exterior shaft and said second polygonal exterior shaft are octagonal in shape (Poe: Para. 136 of Poe discloses using an octagonal cross section for flare burner elements. Para. 19 of Coffey discloses that the cross section of the tubular elements 5 may be something other than circular).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey in view of Cooling, Harless, and Poe, as applied to claim 8 above, and in further view of US 3,807,940 (referred to as Juricek).
Regarding claim 10, Coffey in view of Cooling, Harless, and Poe discloses the invention of claim 8 but the combination does not explicitly disclose a configuration of the first and second segments in which the first segment and the second segment are of substantially equal height.
However, Juricek does disclose a first segment and a second segment having substantially equal height (col. 2, lines 11-21 disclose the use of nesting pieces of tubing whose lengths may be the same).
Coffey and Juricek are considered analogous to the claimed invention because they both are in the field of conduction. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to ensure the tubular elements of Coffey have the same height as exemplified by Juricek in order to simplify manufacturing and assembly.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey in view of Cooling, Harless, and Poe, as applied to claim 8 above, and in further view of US 2009/0071136 (referred to as Smith).
Regarding claim 13, Coffey in view of Cooling, Harless, and Poe discloses the invention of claim 8 but the combination does not explicitly disclose a configuration of the external shafts wherein at least one of said first polygonal exterior shaft and said second polygonal exterior shaft is at least partially formed of expanded metal grating.
However, Smith does disclose at least one of a first polygonal exterior shaft and a second polygonal exterior shaft is at least partially formed of expanded metal grating (para. 26 and fig. 1 discloses a shield 60 for an exhaust pipe 10 which is made of mesh).
Coffey and Smith are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify one or more exterior shells from Coffey to be made at least partially of mesh in order to reduce the amount of metal needed for construction, thus saving costs.
Regarding claim 14, Coffey in view of Cooling, Harless, and Poe discloses the invention of claim 8 and the combination of Coffey in view of Cooling, Harless, Poe, and Smith as discussed in claim 13 above further discloses wherein both of said first polygonal exterior shaft and said second polygonal exterior shaft are at least partially formed of expanded metal grating (Smith: para. 26 and fig. 1 discloses a shield 60 for an exhaust pipe 10 which is made of mesh).
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey in view of Cooling, Harless, and Poe, as applied to claim 8 above, and in further view of US 5,649,820 (referred to as Keller).
Regarding claim 21, Coffey in view of Cooling, Harless, and Poe discloses the invention of claim 8 but the combination does not disclose wherein said plurality of connections consists of at least five connections.
However, Keller does disclose a plurality of connections consisting of at least five connections (fig. 1 discloses eight gas distributing conduits 30).
Coffey and Keller are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the connections of Coffey to have the nozzle and connection layout of Keller in order to compensate for the pressure lost to friction that the gas experiences (Keller: col. 3, lines 9-12).
Regarding claim 22, Coffey in view of Cooling, Harless, and Poe discloses the invention of claim 8 and the combination of Coffey in view of Cooling, Harless, Poe, and Keller further disclose wherein each connection is connected to at least four combustion tips (Keller: figs. 1-2 disclose each gas distributing conduit 30 being connected to at least four combustion tips).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harless in view of Cooling, and in further view of Coffey.
Regarding claim 15, Harless discloses a trailer (trailer 24. See fig. 14), said trailer comprising: 
a platform (flat bed 25. See fig. 14); 
at least one inlet (main air port 55 and main inlet line 151. See fig. 2) 
configured for the intake of gas (see col. 7, lines 54-64); 
a stack (flare stack 50. See fig. 1);
a manifold (manifold 150)
comprising a plurality of connections (fig. 9 and col. 7, lines 54-64 disclose manifold 150 connecting to multiple outlets), 
each connection associated with at least one valve (at least valves 162, 166, 173, 183, 193, and 197. See col. 7, lines 44-53 and figs. 9-10) 
and with at least one joiner (at least flanges 161, 171, and 182. See fig. 9), 
and each connection connected to at least one combustion tip (fig. 10 discloses each connection being connected to at least one of nozzles 105, tip outlet 92, and injection tube 59); 
and a plurality of combustion tips (see fig. 3) 
comprising the combustion tips connected to said plurality of connectors tips (see figs. 3 and 10) 
disposed within the circumference of said stack (the outermost diameter of flare stack 50 is defined by ring tube 104. Figs. 2-3 disclose the multiple combustion tips being within the circumference of ring tube 104); 
wherein each valve is configured to allow the connection associated with said valve to be independently opened and closed (see col. 7, lines 44-53) 
to control a flaring rate (see col. 7, lines 44-53);
and wherein said at least one inlet and said stack are affixed to said platform (at least figs. 11-14 disclose all elements of the flare stack 50 being affixed to flat bed 25 via hinge 29).
Harless does not disclose an arrester disposed outside the circumference of said stack; and wherein the arrester is coupled to the manifold.
However, Cooler does disclose an arrester (detonation flame arrester 10. See at least fig. 1) disposed outside the circumference of a stack (when modifying the flare of Harless with the flame arrester of Cooling, the arrester would be added to the main gas inlet line which is exterior to the circumference of the stack); and wherein the arrester is coupled to a manifold (when modifying the flare of Harless with the flame arrester of Cooling, the arrester would be added to the main gas inlet line which is coupled to the manifold).
Harless and Cooler are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas inlet line of Harless to include the detonation flame arrester of Cooling in order to arrest explosions and flame from exiting the flare stack and travelling upstream from the gas inlet (Cooling: para. 1).
Harless does not disclose wherein said stack comprises: a first segment; and a second segment of smaller diameter than said first segment.
However, Coffey does disclose a stack comprising: a first segment (see annotated fig. 1); and a second segment (see annotated fig. 1) of smaller diameter than said first segment (see annotated fig. 1).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harless in view of Cooling and Coffey, as applied to claim 15 above, and in further view of Poe.
Regarding claim 20, Harless in view of Cooling and Coffey discloses the invention of claim 15 and the combination further discloses:
wherein said first segment comprises a first cylindrical interior shaft (Coffey: see annotated fig. 1) 
forming a first interior cylindrical passageway (Coffey: see annotated figs. 1-2 and para. 19), 
a first exterior shell (Coffey: see annotated fig. 1), 
a first exterior shell (Coffey: see annotated fig. 1),
and a first annular passageway (Coffey: see annotated figs. 1-2 and para. 19) 
defined by said first cylindrical interior shaft and said first exterior shell (Coffey: see annotated figs. 1-2 and para. 19); 
and wherein said second segment comprises a second cylindrical interior shaft (Coffey: see annotated figs. 1-2 and para. 19) 
of smaller diameter than said first cylindrical interior shaft (Coffey: see annotated figs. 1-2) 
forming a second interior cylindrical passageway (Coffey: see annotated figs. 1-2 and para. 19) 
of smaller diameter than said first interior cylindrical passageway (Coffey: see annotated figs. 1-2), 
a second exterior shell (Coffey: see annotated fig. 1)
of smaller diameter than said first exterior shell (Coffey: see annotated figs. 1-2), 
and a second annular passageway (Coffey: see annotated figs. 1-2 and para. 19) 
defined by said second cylindrical interior shaft and said second exterior shell (Coffey: see annotated figs. 1-2).
Harless in view of Cooler and Coffey does not disclose a shell configuration in which the first exterior shell is polygonal in shape and the second exterior shell is polygonal in shape.
However, Poe does disclose a shell configuration in which a first exterior shell is polygonal in shape (Para. 136 of Poe discloses using an octagonal cross section for flare burner elements. Para. 19 of Coffey discloses that the cross section of the tubular elements 5 may be something other than circular) and a second exterior shell is polygonal in shape (Para. 136 of Poe discloses using an octagonal cross section for flare burner elements. Para. 19 of Coffey discloses that the cross section of the tubular elements 5 may be something other than circular).
The combination of Harless in view of Cooler and Coffey and Poe are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to try modifying the exterior tubular elements of Coffey to have an octagonal cross section as suggested by Poe (Poe: para. 136) since Poe lists a finite number of cross sections. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching reference of Coffey since Coffey and Harless have many overlapping elements and a trailer for flare stacks is a simple and well known feature for the art.
Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harless in view of Cooling, and Coffey, as applied to claim 15 above, and in further view of Keller.
Regarding claim 23, Harless in view of Cooler and Coffey discloses the invention of claim 15 but the combination does not disclose wherein said plurality of connections consists of at least five connections.
However, Keller does disclose a plurality of connections consists of at least five connections (fig. 1 discloses eight gas distributing conduits 30).
Harless and Keller are considered analogous to the claimed invention because they both are in the field of combustion. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the connections of Harless to have the nozzle and connection layout of Keller in order to compensate for the pressure lost to friction that the gas experiences (Keller: col. 3, lines 9-12).
Regarding claim 24, Harless in view of Cooler and Coffey discloses the invention of claim 15 and the combination of Harless in view of Cooler, Coffey, and Keller further discloses wherein each connection is connected to at least four combustion tips (Keller: figs. 1-2 disclose each gas distributing conduit 30 being connected to at least four combustion tips).

Annotated Figures

    PNG
    media_image1.png
    864
    578
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 1 from Coffey.

    PNG
    media_image2.png
    854
    1079
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 4 from Coffey.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762